Citation Nr: 1810950	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a testicle disorder, claimed as secondary to service-connected prostate cancer, to include right epididymal head cyst with varicocele (claimed as right testicle condition with heterogeneous echogenicity bilateral).

2.  Entitlement to a disability rating in excess of 60 percent for prostate cancer.

3.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 (granting a 60 percent disability rating for prostate cancer status post radical prostatectomy with erectile dysfunction) and an October 2013 rating decision (denying a TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2015, the Board remanded the above claims for an increased rating for prostate cancer and a TDIU for additional development, as well as claims for service connection for PTSD, hypertension, diabetes mellitus, and a testicular disorder for the issuance of a statement of the case.  The AOJ subsequently issued a November 2016 statement of the case; however, the Veteran only appealed the testicular disorder claim.  As such, the other claims are not before the Board.

The Board notes that in a March 2017 rating decision, the RO denied the Veteran's claim for a temporary total evaluation following treatment for the service-connected for service-connected prostate cancer.  Although the Veteran has appealed that decision, the Board notes that that issue is properly considered as part of the increased rating claim for prostate cancer.  As such, that matter will be considered in the decision herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue for service connection and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's prostate cancer, following the cessation of applicable therapy, is manifested by voiding dysfunction requiring absorbent materials, but not renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8mg%, generalized poor health, regular dialysis, or precluding more than sedentary activity, or markedly decreased function of kidney or other organs.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating in excess of 60 percent for prostate cancer have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a disability rating in excess of 60 percent is warranted for his prostate cancer, to include a temporary total 100 percent evaluation following his January 2017 sphincter surgery.

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, which is predominant. 

[Impotence secondary to prostate cancer is separately compensated, as reflected by the award of service connection for erectile dysfunction, and special monthly compensation for loss of use of a creative organ, and is not for consideration herein.]

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  As the maximum schedular rating for urinary frequency is 40 percent, and the maximum rating for obstructed voiding is 30 percent, rating the Veteran on such bases would be of no benefit to him.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

Renal dysfunction is rated under Diagnostic Code 7101, with a 60 percent rating for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

B.  Factual Background and Analysis

The Board initially notes that the Veteran is currently rated with a 60 percent disability rating, under voiding dysfunction.  This is the maximum rating possible under voiding dysfunction.  

The Veteran also does not have malignant neoplasms of the genitourinary system for a 100 percent disability rating.  Following cessation of therapeutic procedures, if there has been no local recurrence or metastasis, prostate cancer is rated on residuals as voiding dysfunction or renal dysfunction, whichever one is predominant.  None of the medical evidence of record documents local recurrence or metastasis for the current appeal period.  For example, his December 2016 VA medical record documented that his Prostate-Specific Antigen (PSA) Test had been normal since 2012.  A May 2017 VA medical record documented an undetectable interval PSA earlier that month.  An October 2016 VA medical record documented normal testicular size without masses.  A May 2013 DBQ for prostate cancer submitted by the Veteran's physician noted that the Veteran was currently disease free.  VA examinations similarly do not document local recurrence or metastasis.  As such, the only possible higher ratings would be an 80 percent or 100 percent disability rating under renal dysfunction.

Although VA examiners have found voiding dysfunction, no renal dysfunction of the sort that would contemplate a disability rating in excess of 60 percent has been found.  During the current appeal period, the Veteran underwent VA examinations in December 2012 (with an April 2013 addendum), September 2016, and July 2017.  The Veteran's physician also submitted a May 2013 DBQ for prostate cancer.

The evidence of record does not indicate that an 80 percent evaluation is warranted under renal dysfunction.  VA examinations of September 2016 and July 2017 show findings of no renal dysfunction.  None of the evidence indicates persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

The majority of the evidence does not indicate generalized poor health characterized by the above symptoms.  For example, even following his January 2017 hospitalization, his discharge instructions indicated that activity is tolerated.  At most, there are indications of edema in the legs (noted as diagnosed as vascular insufficiency in a November 2016 VA medical record); however, lab findings were not consistent with lab findings for an 80 percent disability rating.  For example, a May 2017 VA medical record indicated venous insufficiency edema, but that record indicated a January 11, 2017, lab report with a BUN of 13 and creatine of 0.790, well less than indicative of an 80 percent disability rating.  Similarly, the January 2017 VA hospitalization record noted that the past three labs also noted BUNs at its highest at 20 and creatine highest at 0.908.  A June 2014 VA medical record documented BUN findings of 20 for and a creatine of 1.02 and 0.90 that month.  Also, although the Veteran's albumin had been studied, no finding of albuminuria was found at that time.  A July 2013 VA medical record documented reports of only "minor fatigue" and a denial of weight changes.  May 2013 labs showed a BUN of 18 and creatine of 1.06.  

A January 5, 2017 VA medical record specifically noted that the Veteran was negative for weakness.  A January 2016 VA medical record documented findings of no weight change and no fatigue.  

Furthermore, none of the evidence of record has indicated a 100 percent disability rating, such as requiring regular dialysis, precluding more than sedentary activity, due to persistent edema and albuminuria, or BUN more than 80 mg%, or creatine more than 8 mg%, or markedly decreased function of kidney or other organs.  VA examinations of September 2016 and July 2017 show findings of no renal dysfunction and no indication of markedly decreased function of other organ systems though consideration was made of other residual effects of prostate cancer.

VA medical records similarly do not support a 100 percent disability rating.  Again, as noted above, even following his January 2017 hospitalization, his discharge instructions indicated that activity is tolerated and did not give any indication of future dialysis ordered in the next several months.  There is no showing of dialysis of record.  Other VA medical records similarly revealed BUN and creatinine findings significantly less than those associated with a 100 percent disability rating.  

The Board further notes that given the repeated findings of no renal dysfunction by VA examiners, an 80 or 100 percent disability rating based on renal dysfunction would be counterintuitive.  Rather, the record appears to show that the predominant residuals for prostate cancer has been voiding dysfunction, not renal dysfunction, and thus, the Veteran is appropriately rated under the criteria voiding dysfunction.

To the extent that the Veteran has scarring related to prostate cancer surgery, a separate, compensable rating is not warranted.  Neither VA examinations, VA medical records, nor other records document findings show any such scarring to be of sufficient size and not painful or unstable for rating purposes.  For example, per the most recent VA examination, the scar was not located on the head, face or neck, was not painful or unstable, and did not have a total area equal to or greater than 39 cm.  The examiner found the scar to be well healed, non-tender, and linear.  The examiner noted it was of a length of 11.5 cm and 0.4 cm in width.  Such findings are consistent with a noncompensable rating for scarring.

The Veteran has also claimed that a temporary total evaluation is warranted following his January 10, 2017, prostate surgery.  The July 2017 VA examination noted that on January 10, 2017, the Veteran received an artificial urinal sphincter placement, cystoscopy.

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, 3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1)-(3).  An extension of one, two, or three months of a temporary total evaluation may be granted based on the factors enumerated above.  38 C.F.R. § 4.30(b)(1).  Extensions of one to six months beyond the initial six-month temporary total evaluation may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

"Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

An April 18, 2017, VA medical record documented that the Veteran was given instruction on use in the artificial sphincter; proper use was demonstrated.  The VA medical provider found that the Veteran had been pressing the deactivation button prior to voids so the device was standing constantly deactivated, which was corrected that day.  The provider stated that "[g]iven the continuing continence of these had after the surgery I think is reasonable to consider him completely disabled from the period of January 10 through 04/18/2017."  

A May 2017 VA medical record noted the device is working perfectly now that is been activated.  He is using undergarments for security only.  Subsequent VA medical records make similar findings.

Giving the Veteran the benefit of the doubt, the Board finds that a temporary total evaluation from January 10, 2017, to April 18, 2017, for severe post-operative residuals is warranted.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such, the Board finds that a disability rating in excess of 60 percent is not warranted for prostate cancer during the appeal period, other than for the temporary total period granted from January 10, 2017, to April 18, 2017.


ORDER

A disability rating in excess of 60 percent for prostate cancer (other than the temporary total period from January 10, 2017, to April 18, 2017, granted herein) is denied.

A temporary total for the period from only January 10, 2017, to April 18, 2017, for convalescence following artificial sphincter surgery for voiding control on January 10, 2017, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Per the November 2016 VA Form 9, the Veteran contends that he has a bilateral testicle condition due to his February 2007 prostate surgery, which has caused extreme pain.  He reported that doctors had told him that the testicle condition "is possibly due to the radiation treatments...cannot say [with]...certainty that the radiation has caused this."  

VA medical records document occasional treatment regarding testicle pain.  For example, an October 2016 VA medical record documents intermittent testicular pain and the examiner noted several small cysts.  A March 2015 VA medical record documents a finding that the testicles appeared symmetric, with small parenchymal cysts.  The examiner found that the study did not show anything to explain the Veteran's pain.  The record is unclear as to whether the Veteran has a diagnosed disorder that causes his claimed testicular pain, and if so, whether it developed due to his service-connected prostate cancer or treatment for such disorder.  As such, the Board finds that a VA medical opinion is necessary to clarify the claimed disorder and provide an etiology opinion if a disorder is found.

A TDIU claim is inextricably intertwined with the service connection claim.

The AOJ should also obtain and associate any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims file to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of the claimed testicular disorder(s).  

The contents of the electronic claim files should be made available to the designated examiner for review.  If an examination is conducted, all tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

(i)  Whether the Veteran currently has a testicular disorder (other than the already service-connected prostate cancer), which the Veteran has characterized as pain?  If so, please note the diagnosed disorder(s).  

(ii)  Is it at least as likely as not that such a testicular disorder incurred in or was caused by the Veteran's active service?  

(iii) For each currently diagnosed testicular disorder (other than the service-connected prostate cancer), is it at least as likely as not such was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected prostate cancer?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  If the examiner finds that disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


